 PRECISION STRIPING. INC.Precision Striping, Inc. and Painters District CouncilNo. 5 of the International Brotherhood of Paintersand Allied Trades, AFL-CIO. Case 19-CA 10315September 21. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MFMBERS JNKINSAND PENEII.()On February 7, 1979, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.' and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision. The Charging Party also filed exceptionsand a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge withcertain modifications, and to adopt his recommendedOrder, as modified herein.2Although we agree with the Administrative LawJudge's conclusion that Respondent violated Section8(a)(5) and () of the Act by abrogating its collective-bargaining relationship and contract with the Union,we disapprove of his supporting rationale to the ex-tent indicated below.The facts are set forth in detail in the Decision ofthe Administrative Law Judge. Briefly, however, Re-spondent repudiated a collective-bargaining agree-ment with the Union, covering its installation or con-struction employees, on March 17, 1978, after takinga poll which disclosed that four of the five employeesworking under the contract did not desire continuedunion representation.' The contract, which containeda conventional 7-day construction industry union-se-' Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issues andthe positions of the parties.I In par. I(d) of his recommended Order, the Administrative Law Judgeprovided that Respondent shall cease and desist from "in any other manner"interfering with. restraining, or coercing its employees in the exercise of therights guaranteed them under the Act. However, it is the Board's policy thatsuch an order is warranted only where a respondent is shown to have aproclivity to violate the Act. or has engaged in such egregious or widespreadmisconduct as to demonstrate a general disregard for the employees' funda-mental statutory rights. Hickmor Foods. Inc, 242 NLRB 1357 (1979) Wefind that the broad injunctive order issued against Respondent is not war-ranted in this case, and we will modify the Administrative Ltaw Judge'srecommended Order and notice accordingly.I As noted by the Administrative aw Judge, it is not contended that thepoll was conducted in an unlawful mannercurity clause, was to have been effective by its termsfrom June 1. 1977, until May 31, 1980, and was asuccessor to a similar agreement which had been inforce from June , 1974, until Mav 31, 1977. Respon-dent and the Union had entered into their originalbargaining relationship pursuant to Section 8(f) ofthe Act. which permits an employer, such as Respon-dent, engaged primarily in the construction industry.to make a "pre-hire" agreement with a union cover-ing employees engaged in that industry before theUnion has attained majority status.Respondent contends that it was justified in refus-ing to honor its contract with the Union in midterm,because such an 8(f) agreement is not enforceable un-der the Supreme Court's decision in N.L. R. RB. v. LocalUnion No. 103, International Association of' Bridge,Structural & Ornamental Iron Workers. AFL-CIO[Higdon Contracting Co.].4However, the Court therenoted that it was "undisputed that when the unionsuccessfully seeks majority support, the prehire agree-ment attains the status of a collective-bargainingagreement executed by the employer with a unionrepresenting a majority of the employees in theunit."5Consistent with this principle, the Board hasdecided that, where a union, originally recognized un-der Section 8(f), subsequently achieves status amongemployees who make up a permanent, stable workforce6 or among employees employed at a particularjobsite.7"the employer is then under the statutoryduty to recognize and bargain with the union as theemployees' exclusive representative."' Further, wherethere is a collective-bargaining agreement in effect be-tween an employer and a union which is the statutorybargaining agent for the employees covered by thecontract, that union enjoys an irrebuttable presump-tion of majority status for the duration of the agree-ment.9In the instant situation, Respondent employed apermanent complement of workers, who moved fromsite to site.'0When Respondent polled it employeesand withdrew recognition from the Union in March1978, four of the five employees were union membersin good standing. It therefore follows that the Union,possessing majority support from Respondent's em-ployees at that time, was their collective-bargainingrepresentative as defined in Section 9(a) of the Act.and was entitled to the irrebuttable presumption of'434 U.S. 335 (1978).Id at 350.Cf Dee Cee Floor Covering. Inc., 232 NLRB 421 1977). Chairman Fan-ning dissenting in part. where the Board distinguished situations in which aconstruction industry employer maintains "a regular complement of employ-ees." from those in which the employer hires on a project-hb-project basis.7See. e.g.. Dvis Industries. Inc., 232 NI.RB 946 (1977).IId at 952.Herton Furniture Conpany. III NLRB 342 (1955)iw Respondent had employed the same five individuals since September1977.245 NLRB No. 34169 I)F (CISIONS OF NATIONAL L.ABOR RELATIONS BOARDmajority status flowing from a valid labor agreementin such circumstances. Respondent thus did not havethe right to repudiate its contract with the Union, orto poll its employees on the issue of continued unionrepresentation, irrespective of whether it had a rea-sonable doubt, based upon objective considerations.of the Union's majority status. We therefore find en-tirely inapposite, and do not adopt, the Administra-tive Law Judge's discussion regarding whether Re-spondent's poll was prompted by a reasonable doubtof the Union's majority support grounded in objec-tive criteria.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent,Precision Striping. Inc., Everett, Washington, it offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph l(d):"(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them under Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAI. LABOR REI.ATIONS BOARDAn Agency of the United States Government.WE WILL NOT refuse to abide by the collective-bargaining contract we entered into on June 23,1977, with Painters District Council No. 5 of theInternational Brotherhood of Painters and AlliedTrades, AFL-CIO.WE WILL NOT refuse to recognize and bargaincollectively, concerning rates of pay, wages,hours, and other terms and conditions of em-ployment, with the Union as the exclusive repre-sentative of the employees in this appropriateunit:All installation or construction employees in-cluding working foremen, but excluding officeclerical employees, confidential employees,professional employees, automotive mechan-ics, guards, and supervisors as defined in theNational Labor Relations Act.WE Wlll. NI withhold contributions to thepension and health and welfare trusts as pre-scribed by the above contract, or otherwise de-part from the terms of that contract, without firstreaching agreement with the Union to do so.Wi WtIL.. NOI in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them underSection 7 of the Act.WE Wtli., upon request, recognize and bargainwith the Union concerning the employees in theabove unit, as required hb the contract enteredinto on June 23, 1977.WE wIlt.., upon request. rescind any or all uni-lateral changes made after our abrogation of ourbargaining relationship with the Union on orabout March 17, 1978, in any terms or condi-tions of employment of employees in the aboveunit: and wE onwilL honor and give full retroac-tive effect to the contract that was abrogated atthe same time, if so requested.WE WI.L, upon request. make all contribu-tions to the pension and health and welfare trustsas prescribed by the above contract, retroactiveto the time of its abrogation on or about March17, 1978, with interest on all hack payments.PRE(CISION SIRIPIN<i. IN(.DECISIONI. SAIHIINI ()F 1111 (ASEThis matter was heard before me in Seattle, Washington,on November 30, 1978. The charge was filed on April 11.1978, by Painters District Council No. 5 of the Interna-tional Brotherhood of Painters and Allied Trades, AFL-CIO (Union). The complaint issued on April 28. wasamended on October 26, and alleges that Precision Striping.Inc. (Respondent) has violated Section 8(a)(5) and (I) of theNational Labor Relations Act (Act).11. JURISIIC IIONRespondent is a Washington corporation located in Ever-ett. engaged in the installation of striping and curbing inparking lots. Its annual revenues exceed $50,000 from cus-tomers outside Washington and customers within Washing-ton who meet the Board's direct inflow/outflow jurisdic-tional standards. Respondent is an employer engaged inand affecting commerce within Section 2(2), (6). and (7) ofthe Act.Ill. l.ABOR OR(ANIZAII)ONThe Union is a labor organization within Section 2(5) ofthe Act.170 PRECISION SIRIPING. IN(IV. ISSUFSThe complaint alleges that since about March 17. 1978,Respondent has refused to honor an existing labor contractwith the Union. has refused to recognize the Union as thebargaining representative of certain of its emploees. andhas changed certain terms and conditions of employmentwithout giving the Union a chance to bargain over thechanges, thereby in each instance violating Section 8(a)(5)and (I) of the Act.The answer denies any wrongdoing.V. Tll: Al t IG) t NFAIR I.ABOR PRA( 11( ISA. Fact.sOn June 23. 1977, Respondent and the Union enteredinto a collective-bargaining contract to be effective fromJune 1, 1977. to May 31, 1980. The contract described theunit as:All installation or construction employees includingworking foremen, but excluding office clerical emplo -ees, confidential employees, professional employees.automotive mechanics, guards, and supervisors as de-fined in the National Labor Relations Act.This contract succeeded a similar one between Respondentand the Union. effective from June I. 1974, to May 31.1977; and a memorandum agreement entered into at thetime Respondent came into existence in April 1973. bywhich it became bound by the Union's standard 1971-74contract. Each contract contained an 8-day union securityclause common to the construction industry.'On March 13, 1978. Respondent conducted a poll of itsunit employees to ascertain their feelings about continuedunion representation. The result was one for and fouragainst representation.' Accordingly, on March 17. Respon-dent's attorney sent the Union a letter stating:We are writing this letter to you on behalf of our client,Precision Striping. Inc., concerning an alleged contractbetween you and Precision Striping. Inc. This contractwe believe, is-to use the words of the United StatesSupreme Court in a recent case-- "unenforceable."According to our client. Painter's District Council No.5 has never attained majority status among its employ-ees. In fact, our client has a good faith belief that amajority of Precision Striping's employees do not wishto be represented by this union as their bargainingagent. As a result, our client has decided that it is pru-dent and efficacious to abide by the wishes of a maJor-ity of its employees, and we are, therefore, providingyou with notice that Precision Striping can no longeradhere to the terms of a document which has no legalI The General Counsel concedes that Respondent is engaged primaril inthe building and construction industry as contemplated by Sec 8(fl f heAct.I The General Counsel does not contend that the poll was conducted n anunlawful manner. It was by secret ballot, the ballots being similar in tirm torthose used in NLRB elections, and was preceded by written assurances fromRespondent to the employees that the) would suffer no detriment because offthe way they voted.effect. This letter constitutes formal notification that.because ot your failure to obtain majorit5supportamong its employees. Precision Striping cannot, anddoes not. recognize ou as the exclusive bargainingagent for its employees.Coincident with the \withdrawal of' recognition, Respon-dent stopped making contributions to the pension andhealth-and-welfare trusts as prescribed hb the 1977 80t) con-tract, and thereafter ignored the tInion's efl'orlts to enlorcethe union-securit clause. It otherwise has not departedfronl the existing terms and conlditions ' remplo mnill.As of the withdrawal of' recognition indeed. sinIce Sep-tember 1977. Respondent's unit complement conlisted of'ill Beck. Chalres DeShazor. Phil ownie. fEd Roberts.and Mark Roberts. UInion records disloSe thail .1l hut 1Robertls were members in good standing it that imc. beinlpaid up through the first calendar quarter ot 1978. and hadbeen tor six or more months hbefore.' he record indicate,that the ilnion had never demonstrated to Respondentl thatit represented a majority of Respondent's ulitl cmlobs c, .Respondent had no objective grounds. apart flomr thie poll.to question the Union's majorits status.Inasmuch as a majorit) of Respondent's employees ereunion members when it abrogated the bargaining relation-ship' and tihe attendant contract, it was not licensed b Sec-tion 8(f) o the Act to do so, and consequentl violatedSection 8(a)(5) and ( I ) as alleged.4 Amado Elecitrit, Int. 238NLRB 37 (1978): Haherman Con.struction C(omplin. 23tNl.RB 79 (1978): The lrvin-c.\l elvev (o',lpa'. 194 NI.RB52 (1971).Respondent's argument is rejected that the emplo' ee polloverrode union membership as a determinant of theUnion's status. and so permitted abrogation in conjunctionwith Section 8(f). Polls as a prelude to the withdrawal ofrecognition generally are invalid unless prompted bh agood-faith doubt based upon other objective criteria. WVhiteCa stle S.steist. 224 Nl RB 1089 (1976): Jtlckson SportswearCorpoporation, 211 NL.RB 891 (1974): Montgomer, W'ard I &Co.. 210 NLRB 717 (1974). While this principle obhiouslwould be maladaptive in the 8(f) situation in which a unionhad never achieved majority, there is no reason that a ruleat least that restrictive should not apply in situations suchas the present. Thus. even indulging the unlikely proposi-tion that a poll, it prompted by the requisite doubt anddespite a membership majority, would permit midterm ah-rogation in the 8(f) situation, Respondent's poll was not siprompted and so could not serve the purpose.After the withdrawal of recognition, the four members Ict their dueslapse. and were suspended Irom membership on Junle 30 On Jul! I .theunion sent a letter to Respondent seeking to enflrce the unill iseciriilclause as concerns them It had sent a like letter concerning hi Riberl ,onMa 10, 1978 These letters were ignored4 Indeed, gisen the go I predicate tor Repndenl's nductl ilt reorl Iothe poll would indicate thai. tar tronm douhbing he t nonr niai.ris II kiiewor suspected the opposile In a pre-poll menora.ndunm to he ciiplsees,Respondent', president, John Rehleld. gave this as the rlon tfr the poll"()n the basis t aI recent nited State. Supreme ( llrl decitil I hhellee171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe same result would obtain were Respondent deemedpart of a multiemployer unit at the critical time.' The otheremployer-party to the 1977-80 contract came into its bar-gaining relationship with the Union through the Board'selection processes, beyond which well over one-half of itsunit employees in fact belonged to the Union at the time inquestion.' The Union thus had a majority, however the unitis perceived.It is unnecessary to decide whether, had the Union nothad a demonstrable majority at the critical time, Respon-dent's conduct nevertheless would have been improper be-cause of the relative stability of its work force and the pro-tracted nature of its bargaining relationship with the Union.See Bricklavers & Masons International Union Local No. 3(Eastern Washington Chapter. AGC), 162 NLR B 476 (1966).CONClUSIONS ()o LAW1. By abrogating its bargaining relationship and laborcontract with the Union, and by unilaterally changing cer-tain terms and conditions of employment as an incident ofthat abrogation, as found herein, Respondent engaged inunfair labor practices violating Section 8(a)(5) and () ofthe Act.2. These unfair labor practices affect commerce withinSection 2(6) and (7) of the Act.ORDER7The Respondent, Precision Striping, Inc., Everet, Wash-ington, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to abide by the collective-bargaining con-tract entered into on June 23, 1977, with Painters DistrictCouncil No. 5 of the International Brotherhood of Paintersand Allied Trades, AFL-CIO.(b) Refusing to recognize and bargain collectively, con-cerning rates of pay, wages, hours, and other terms andthat it is appropriate to ascertain directly from you the sentiment of Preci-sion Striping's employees on this important subject ..lof ...whether amajority of you want to be represented by the Painters Union for collectivebargaining purposes."The General Counsel and the Union argue that Respondent was part ofa multiemployer unit, with the General Counsel making the alternative con-tention that a single-employer unit would be appropriate should the mul-tiemployer unit not he found. Respondent argues that it was never part of amultiemployer unit. Since in the circumstances of this case neither result norremedy require definitive resolution of this question, it shall remain moot.6 Yet another employer-party to the 1977-80 contract. altered to suit hisspecial circumstances, had no payroll, but was himself a union member.'All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections thereto shallbe deemed waived for all purposes.conditions of employment, with the Union as the exclusiverepresentative of the employees in this appropriate unit:All installation or construction employees includingworking foremen, but excluding office clerical employ-ees, confidential employees, professional employees,automotive mechanics, guards, and supervisors as de-fined in the National Labor Relations Act.(c) Withholding contributions to the pension and health-and-welfare trusts as prescribed by the above contract, orotherwise departing from the terms of that contract, with-out first reaching agreement with the Union to do so.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights under theAct.2. Take this affirmative action:(a) Upon request, recognize and bargain with the Unionconcerning the employees in the above unit, as required bythe contract entered into on June 23, 1977.(b) Upon request, rescind any or all unilateral changesmade after its abrogation of its bargaining relationship withthe Union on or about March 17, 1978. in any terms orconditions of employment of employees in the above unit;and honor and give full retroactive effect to the contractthat was abrogated at the same time, if so requested.(c) Upon request, make all contributions to the pensionand health-and-welfare trusts as prescribed by the abovecontract, retroactive to the time of its abrogation on orabout March 17, 1978, with interest on all back payments.'(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts owing under the terms of thisOrder.(e) Post at its office in Everett, Washington, copies of theattached notice marked "Appendix."9Copies of said notice,on forms provided by the Regional Director for Region 19,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and shall be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees customarily are posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced or covered by anyother material.(f) Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I Interest to be computed as prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Healing Co., 138 NLRB716 (1962).9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."172